Beasley, Judge.
In Bennett v. State, 225 Ga. App. 284 (483 SE2d 612) (1997), we affirmed the trial court’s grant of the State’s motion to set aside an order which had granted Bennett’s extraordinary motion for new trial. The Supreme Court granted certiorari and reversed in Bennett v. State, 268 Ga. 849 (494 SE2d 330) (1998). Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this Court.

Judgment reversed.


McMurray, P. J., and Smith, J., concur.